            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

ANTONIO LAVELL SANDERS, SR.                                 PLAINTIFF

v.                       No. 4:18-cv-712-DPM

GILFORD, LPN/Nurse, Pulaski County Regional
Detention Facility; PAUL, Deputy, PCRDF;
DOC HOLLADAY, Sheriff, PCRDF; and TURN
KEY HEALTH, Medical Staffing for PCRDF                DEFENDANTS

                             JUDGMENT
     Sanders' s complaint is dismissed without prejudice.



                                D.P. Marshall Jr~
                                United States District Judge
